Citation Nr: 0515251	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  00-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating for a right knee 
disorder, currently rated 10 percent for instability and 10 
percent for arthritis with limitation of motion.

2. Entitlement to secondary service connection for a low back 
disability claimed to be due to a service-connected right 
knee disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his girlfriend




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from August to December 1983 
(active duty for training from which he has a service- 
connected disability).

This case came to the Board of Veterans' Appeals (Board) from 
an October 1999 RO decision which denied an increase in a 10 
percent rating for a service-connected right knee disorder 
involving postoperative residuals of an anterior cruciate 
ligament injury; established separate service connection and 
a noncompensable rating for right knee arthritis; and denied 
secondary service connection for a low back disability 
claimed to be due to a service-connected right knee disorder.

In a March 2002 decision, the Board granted an increased 
rating for a right knee disorder, insofar as the Board held 
that the right knee disorder was to be rated 10 percent for 
instability and also 10 percent for arthritis with limitation 
of motion.  The Board also denied secondary service 
connection for a low back disability.

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a March 2003 joint motion to the 
Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and remanded 
pursuant to the March 2002 Joint Motion for Remand.  A March 
2003 Court order granted the joint motion, vacating and 
remanding the Board decision to the extent that the Board 
denied a rating higher than 10 percent for right knee 
instability and a rating higher than 10 percent for right 
knee arthritis with limitation of motion, and to the extent 
that the Board denied secondary service connection for a low 
back disability claimed as due to a right knee disorder.  In 
October 2003, the Board remanded the claim for further 
development.

"Before returning the case to the Board, the RO should 
clarify whether the veteran wants a Board hearing. If he 
wants a Board hearing at the RO (either a Travel Board 
hearing or a Board videoconference hearing), the RO should 
schedule such a hearing."

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 
38 U.S.C.A. § 5103A.  This assistance specifically includes 
the right to present evidence at a hearing.  The claimant 
indicated on his April 2000 VA Form 9 that he wished to 
testify at a Travel Board hearing.  A Travel Board hearing 
was scheduled for September 2001 and a notice letter was sent 
in August 2001 to the veteran's 813 Ashville Drive address.  
The veteran failed to report to the scheduled hearing and 
failed to explain his absence.  However, as the veteran's 
private attorney noted in the March 2002 Joint Motion for 
Remand, although VA was aware that the veteran's address had 
changed to PO Box 1834 as of April 2001, it notified the 
veteran of the hearing date at an old address.  

In the Board's October 2003 remand, the Board specifically 
noted that "before returning the case to the Board, the RO 
should clarify whether the veteran wants a Board hearing.  If 
he wants a Board hearing at the RO (either a Travel Board 
hearing or a Board videoconference hearing), the RO should 
schedule such a hearing."  There is no record in the claims 
folder that the RO ever attempted to clarify whether the 
veteran wants a Board hearing.  

Given the foregoing, the Board finds that compliance with the 
October 2003 remand has not been accomplished.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the claimant 
for a Travel Board hearing.  All 
correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


